Appellants filed petition for writ of habeas corpus in the court below, seeking to secure the custody of Willie Mae Gibbons, a minor girl child, alleging in the petition that they were the grandparents of said minor child, etc.
Upon hearing of the petition, the court awarded the custody of the minor child to the respondent, and entered judgment accordingly. From this order and judgment this appeal is taken.
The appeal is upon the record, there being no bill of exceptions. No error appearing on the record, this court must perforce order an affirmance of the judgment appealed from.
This cause was submitted on briefs in this court on November 29, 1923, and must therefore be considered as submitted. The matters complained of in brief of appellants' counsel are not presented, and could only be presented by bill of exceptions. If the court, as insisted, declined to grant appellants a correct bill of exceptions, resort to the statute, Code 1907, § 3022, as amended by act of the Legislature (Acts 1915, p. 816), would have afforded appellants proper relief.
The judgment appealed from is affirmed.
Affirmed.